Broyles, O. J.
The evidence amply authorized the conviction of the offense charged. The defendant offered no testimony, and her statement was evidently disbelieved by the jury. The contention of her counsel, *299that if any offense was shown by the evidence it was merely simple larceny, is without merit. The evidence did not demand a finding that the original taking of the property in question was wrongful and fraudulent and with the intent to steal the property; and, “there can never be a conviction of simple larceny unless it appears that the original taking was wrongful and fraudulent and with the intent at the time of the taking to steal the property.” Pittman v. State, 13 Ga. App. 705, 707 (79 S. E. 915). The finding of the jury being authorized by the evidence and approved by the judge, and no error of law being complained of, the judgment denying a new trial is
Decided February 10, 1938.
B. J. Dantone, James B. Venable, for plaintiff in error.
John A. BoyTcin, solicitor-general, J. W. LeQrcuw, JJ. A. Stephens, contra.

Affirmed.


MacIntyre and Guerry, JJ., concur.